Citation Nr: 0413709	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in November 2000, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Affairs (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim.

This case has been advanced on the docket because of good or 
sufficient cause shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 
20.900(c).

The record reflects that the appellant had requested a 
hearing before the Board in conjunction with this appeal.  
However, she withdrew this request in November 2002.  See 
38 C.F.R. § 20.704(e).

The Board further notes that the National Personnel Records 
Center (NPRC) informed the RO that no service medical records 
were available concerning the veteran as they may have been 
destroyed in a fire.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

For the reasons stated below, the Board finds that additional 
development is required in the instant case.  Accordingly, 
this appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  




REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the RO sent preadjudication notice in June 2001 which 
specifically addressed the claim of service connection for 
the cause of the veteran's death, informed the appellant of 
the enactment of the VCAA, of what information and evidence 
she must submit, what information and evidence will be 
obtained by VA, and the need for the appellant to submit any 
evidence in her possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Further, the RO continued to inform the 
appellant of what was necessary to substantiate her claim 
following the August 2001 rating decision, as documented by 
the December 2001 Statement of the Case (SOC), a March 2002 
Informal Conference report, correspondence dated in April 
2002, and the January 2003 Supplemental Statement of the Case 
(SSOC).  Therefore, the duty to notify appears to have been 
satisfied.  

For the reasons stated below, the Board finds that a remand 
is required in order to comply with the duty to assist.

The veteran's death certificate lists his immediate cause of 
death as natural causes.  In support of her claim, the 
appellant essentially contends that his death was due to the 
residuals of in-service pneumonia.

In April 2002, the appellant submitted various private 
medical records regarding treatment the veteran had received 
from a nursing home for the period from 1998 to 2000.  
However, she indicated that there were additional records, 
but that she could not obtain them.  She also submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for this nursing home and the doctor who 
provided treatment (Dr. W.H.Y., hereinafter "Dr. Y").

In the January 2003 SSOC the RO acknowledged receipt of the 
appellant's authorization form for them to request records 
from Dr. Y at the nursing home.  However, the RO stated that 
they had not requested the records because they would serve 
no purpose at this point.  The RO stated that the appellant 
had indicated Dr. Y only saw the veteran while he was in the 
nursing home in the latter years of his life.  Consequently, 
the RO concluded that these records could not possibly 
provide a link between military service and the veteran's 
death until such time as a service-related disability might 
be verified.

The Board cannot concur with the RO's rationale.  Simply put, 
neither the Board nor the RO can make any determination as to 
the relevance of medical evidence not of record.  
Accordingly, a remand is required for the RO to obtain these 
records.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

As mentioned above, this case has been advanced on the docket 
due to good or sufficient cause shown.  Therefore, the Board 
wishes to assure the appellant that it would not be remanding 
her appeal if it were not absolutely necessary to ensure a 
full and fair determination on the merits of her claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The RO should obtain any additional 
private medical records from Dr. Y at the 
nursing home identified by the appellant 
on the April 2002 VA Form 21-4142.  All 
efforts to obtain these records should be 
documented in the claims folder.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and her representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the last 
SSOC in January 2003, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




